DETAILED ACTION
	In RCE filing on 7/25/2022 claims 1-15 are pending. Claims 1-15 are considered in the current Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/13/2022 and 5/9/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0059352 (“Sparks”) in view of US Pub. No. 2014/0332507 (“Fockele”), further in view of US Pub. No. 2021/0129226 (“Ploshikhin”).
	Regarding claim 1, Sparks teaches a method for the powder-bed-based additive manufacturing of a workpiece ([0004], “additive metal layering techniques using an emitted energy source”), the method comprising: 
manufacturing the workpiece layer by layer ([0011], line 3, “additive layer process”) in a powder bed ([0011], line 10, “deposited material”; [0033], “a molten puddle (melt pool)”; [0006], “a heat source (typically an industrial laser beam) is used to create a melt pool into which a wire or powdered feedstock is fed in order to create beads upon solidification.”), including solidifying a respective uppermost layer of the powder bed using an energy beam ([0011], line 7, “an additive deposition process using a beam source … to form a build that has a geometry and is formed from deposited material added to a substrate.”); 
preparatory to ([0011], “predicting needed laser power during an additive layer process”) solidification of the respective uppermost layer of the powder bed, analyzing a geometry of previously solidified layers below the respective uppermost layer ([0011], line 11, “The inventive method utilizes a calculated idealized geometry for each point P(s) along the additive path. The idealized geometry for each point P(s) comprises a melt pool, hot zone and bulk portion.” Fig. 2, “bulk structure” refers to structure previously formed under the uppermost layer); 
reducing an average power over time introduced by the energy beam per unit of area of the powder bed with application of correction parameters ([0124], “equation No. 16-19” which take input relates to material thermophysical properties and compute energy balance the geometry factor to estimate required laser power) if the heat dissipation into the previously solidified layers is reduced in dependence on the workpiece depth available below the energy beam ([0119], “The periodicity of the predicted laser power shown in FIG. 5A is due to the laser reaching the corners of the wall structure, which reduces the area available for heat transfer away from the melt pool, resulting in less required laser power to maintain the desired energy balance. The predicted needed laser power is calculated at various intervals along the additive path process according to the present invention calculation technique. The computer controlling the laser power can be programmed to adjust laser power along the deposition path in accordance with the predicted levels of needed energy.”).
Sparks does not teach a method wherein the average power over time introduced per unit of area of the powder bed is reduced by applying one of increasing a feed rate of the energy beam on the powder bed; and maintaining an irradiation pause between traveling along one exposure vector and traveling along an adjacent exposure vector.
Fockele teaches a method (Abstract, “a method for producing a moulded body by building up layers of powdered material”) wherein the average power over time introduced per unit of area of the powder bed is reduced by increasing a feed rate of the energy beam on the powder bed ([0044], “Irradiation parameters, such as… the scanning speed of the laser beam 24 can be controlled by means of the control apparatus 28. By modulating at least one of these irradiation parameters…the energy application of the laser beam per unit of time into the respectively irradiated layer of powder at the beam point of impact, i.e. the respective irradiation point, can be changed according to a desired irradiation strategy.” Fockele teaches controlling a laser power during an additive layer process by controlling scanning speed of the laser power).
Sparks and Fockele are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing process. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify controlling the energy beam power introduced on the powder bed in Sparks to incorporate increasing a scanning rate of the energy beam on the powder bed as taught by Fockele, in order to better control the melting process (Fockele, [0044]).
Furthermore, Sparks does not teach planning a set of exposure vectors for the uppermost layer, wherein each exposure vector describes a path along which the energy beam travels during solidification and determining a distance between a position of the energy beam along each exposure vector and a boundary of a perimeter of the uppermost layer. Sparks also does not teach reducing an average power over time introduced by the energy beam per unit of area of the powder bed in dependence on the distance between the position and the boundary of the perimeter.
Ploshikhin teaches an additive manufacturing method (Abstract), comprising planning a set of exposure vectors for the uppermost layer, wherein each exposure vector describes a path along which the energy beam travels during solidification (Fig. 2, [0137], “The laser delivers a laser beam 50, which in this example is directed by a scanner 60. A component layer Li  is divided into segments, of which only one is shown and is provided with the reference numeral 30. The segment 30 in this example comprises five scanning vectors 40.”) and determining a distance between a position of the energy beam along each exposure vector and a boundary of a perimeter of the uppermost layer ([0071], “in a respective segment an edge of this segment of which the normal vector has the smallest deviation from the reference direction of the gradient of the local heat dissipating capability is determined as the normal vectors of the other edges of this segment, and the scanning vectors are laid out parallel to this edge, preferably equidistantly” Ploshikhin teaches the scanning vectors are laid out parallel to the edge of the uppermost layer equidistantly, which necessitates determining the distance between a position of the energy beam along each exposure vector and a boundary of a perimeter of the uppermost layer). 
Ploshikhin also teaches reducing an average power over time introduced by the energy beam per unit of area of the powder bed in dependence on the distance between the position and the boundary of the perimeter ([0008], “the amount of energy or heat is introduced by means of a scanning strategy… The scanning strategy comprises a scanning pattern.”; [0012], “he division of a component layer into segments and/or the time sequence of the creation of individual segments and/or the layout of the scanning vectors within a segment and/or the time sequence of the scanning vectors within a segment in the creation of respective segmented component layers (Li, Lk) takes place on the basis of a determined local heat dissipating capability”; [0141], “The outer boundary of the component layer Li, which lies on the outer surface 2, is indicated by the reference numeral 3. The surface 2 forms a downward barrier to the free flow of the heat (counter to the building-up direction z). The closer to the boundary 3 in the component layer Li, the more the heat accumulates, and the lower the heat dissipating capability. In the middle region (within the diameter d2), the downward heat flux is not prevented.” Ploshikhin teaches the energy input introduced by laser beam, which is referred to as scanning strategy, is dependence on scanning pattern, which is dependence on local heat dissipating capability. The local heat dissipating capability is dependence on the scanning location and its distance from the boundary of the built layer).
Sparks and Ploshikhin are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing process. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify controlling the energy beam power introduced on the powder bed in Sparks to incorporate determining the distance from the scanning location to the boundary of the built layer as taught by Ploshikhin, in order to reduce local overheating (Ploshikhin, [0010]).
Regarding claim 2, Sparks teaches a method, wherein the average power over time introduced per unit of area of the powder bed is reduced by reducing a power of the energy beam ([0011], “…a method of predicting needed laser power during an additive layer process. The calculated predictive levels can then be input into the laser power controller to regulate laser power at intervals during the additive path deposition process.” Sparks teaches controlling heat during the additive layer process by adjusting the laser power.)	.
Claims 3-10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0059352 (“Sparks”) in view of US Pub. No. 2014/0332507 (“Fockele”) and US Pub. No. 2021/0129226 (“Ploshikhin”), further in view of US Patent No. 5,432,704 (“Vouzelaud et al.”).
	Regarding claim 3, Sparks does not teach a method comprising calculating the workpiece depth available below the energy beam using a data set describing the geometry of the workpiece.
	Vouzelaud et al. teaches a method (Abstract, “A method of automatically operating a machine with respect to an object having a desired profile, wherein the machine's operation is controlled based on a model of the object's profile.”), comprising calculating the workpiece depth available below the energy beam using a data set describing the geometry of the workpiece  (Col. 17, line 37-38, “the thickness ∆Zi+1 is a function F2 of the geometry, the location of the current slice Zi, and the control geometrical error”; In Fig. 7, Vouzelaud et al. teaches calculating the cumulative workpiece volume Zi+1=Zi+∆Zi+1. Since ∆Zi+1 is a function F2 of the geometry, the location of the current slice Zi, and the control geometrical error, the cumulative workpiece volume Zi+1 is a function of the geometry, the location of the current slice Zi, and the control geometrical error).
	Sparks and Vouzelaud et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing process (Col. 3, line 41-42, “three-dimensional printing systems”). It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of calculating workpiece depth in Sparks to incorporate using a data set describing the geometry of the workpiece as taught by Vouzelaud et al., because by calculating the workpiece depth using data of the workpiece geometry, the geometrical error that is caused by the layer thickness can be held within a predetermined tolerance (Vouzelaud et al., Col. 9, line 43-47). 
	Regarding claim 4, Sparks does not teach a method wherein the workpiece depth available below the energy beam is only taken into consideration up to an established maximum depth.
	Vouzelaud et al. teaches a method wherein the workpiece depth available below the energy beam is only taken into consideration up to an established maximum depth (Col. 10, line 5, “maximum depth”; line 38-40, “uses operator-supplied inputs of maximum layer thickness … to generate the layers of the adaptive lamina model of the desired object to be machined.”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of calculating workpiece depth in Sparks to incorporate considering it up to an established depth as taught by Vouzelaud et al., because by manually setting the maximum depth of the workpiece along with other information such as maximum layer thickness, the program can represent and machine the desired object (Vouzelaud et al., Col. 10, line 46-51).
Regarding claim 5, Sparks does not teach a method wherein the maximum depth is at least 0.5 mm and at most 2 mm.
	Fockele teaches a method (Abstract, “a method for producing a moulded body by building up layers of powdered material”) wherein the maximum depth is at least 0.5 mm and at most 2 mm ([0017], Fockele teaches the thickness of workpiece layer is in the range of 20-50 um; [0020], Fockele teaches the number of layers of the workpiece is at least 3 and preferably over 100 layers; therefore, Fockele teaches the maximum depth of the workpiece is at least 0.06 mm to over 5mm. Since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the workpiece depth in Sparks to incorporate a maximum depth as taught by Fockele, because it is a substitution of an equivalent element for another to obtain predictable results. Each of the layers are equivalent because they are being used in a 3D printing process to build the final object (Fockele, [0002]). 
	Regarding claim 6, Sparks does not teach a method wherein the maximum depth corresponds to at least 10 and at most 40 layers.
	Fockele teaches a method wherein the maximum depth corresponds to at least 10 and at most 40 layers ([0020], Fockele teaches the three-dimensional surrounding regions of the irradiation points have at least 3 and preferably over 100 layers. Since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the workpiece depth in Sparks to incorporate a maximum number of layers as taught by Fockele, because it is a substitution of an equivalent element for another to obtain predictable results. Each of the layers are equivalent because they are being used in a 3D printing process to build the final object (Fockele, [0002]).
Regarding claim 7, Sparks does not teach a method comprising describing the respective workpiece depth available below the energy beam for the uppermost layer as a contour function in dependence on a location for the area component to be solidified of the uppermost layer.	Vouzelaud et al. teaches a method comprising describing the respective workpiece depth available below the energy beam for the uppermost layer as a contour function in dependence on a location for the area component to be solidified of the uppermost layer (Col. 17, line 37-38, “the thickness ∆Zi+1 is a function F2 of the geometry, the location of the current slice Zi, and the control geometrical error”; In Fig. 7, Vouzelaud et al. teaches calculating the cumulative workpiece volume Zi+1=Zi+∆Zi+1. Since ∆Zi+1 is a function F2 of the geometry, the location of the current slice Zi, and the control geometrical error, the cumulative workpiece volume Zi+1 is a function of the geometry, the location of the current slice Zi, and the control geometrical error).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of describing workpiece depth in Sparks to incorporate a contour function in dependence on the location of the solidification area as taught by Vouzelaud et al., because by calculating the workpiece depth using data of the workpiece geometry, the geometrical error that is caused by the layer thickness can be held within a predetermined tolerance (Vouzelaud et al., Col. 9, line 43-47). 
	Regarding claim 8, Sparks does not teach a method comprising describing the respective workpiece depth available below the energy beam for the uppermost layer as a contour function in dependence on a location for the area component to be solidified of the uppermost layer.	Vouzelaud et al. teaches a method comprising describing the respective workpiece depth available below the energy beam for the uppermost layer as a contour function in dependence on a location for the area component to be solidified of the uppermost layer; wherein the contour function is scaled to 1; wherein the value 1 is reached where the maximum depth is reached (Col. 7, line 37-38, “the thickness ∆Zi+1 is a function F2 of the geometry, the location of the current slice Zi, and the control geometrical error”; In Fig. 7, Vouzelaud et al. teaches calculating the cumulative workpiece volume Zi+1=Zi+∆Zi+1. Since ∆Zi+1 can be written as a contour function F2 of the geometry, the location of the current slice Zi, and the control geometrical error, the cumulative workpiece volume Zi+1 can be written as a contour function of the geometry, the location of the current slice Zi, and the control geometrical error. It is inherent that the workpiece depths described in Vouzelaud are equivalent to a percentage scale, wherein the maximum depth is set to be 1; alternatively, it is well known to one of ordinary skill in the art that expressing the workpiece depth in percentage scale wherein the maximum workpiece depth is set to be 1 will help contextualize the relative differences between depth values throughout the area of the workpiece.).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of describing workpiece depth in Sparks to incorporate a contour function in dependence on the location of the solidification area as taught by Vouzelaud et al., because by calculating the workpiece depth using data of the workpiece geometry, the geometrical error that is caused by the layer thickness can be held within a predetermined tolerance (Vouzelaud et al., Col. 9, line 43-47). 	
	Regarding claim 9, Sparks does not teach a method comprising storing a correction function wherein the correction parameters for the average power over time introduced by the energy beam per unit of area of the powder bed based at least in part on the location.
	Fockele teaches a method comprising storing a correction function wherein the correction parameters for the average power over time introduced by the energy beam per unit of area of the powder bed based at least in part on the location ([0025], line 1-6, Fockele teaches storing in a dataset parameters for controlling laser power, which are dependent on the locations/points of irradiation), is associated with the contour function ([0026], line 6-11, Fockele teaches that the sequence of irradiation points/locations is determined from geometric description of the workpiece. Since the contour function is a function of workpiece depth in dependence of solidification location, the dataset for controlling laser power is associated with the contour function).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the correction parameters in Sparks to incorporate a contour function as taught by Fockele, because storing the correction parameters in a correction function helps define the tolerance ranges for the thermal conductivity of the surrounding region of the irradiation points (Fockele, [0025]).
Regarding claim 10, Sparks does not teach a method comprising determining the correction parameters based at least in part on either an average value or a minimum value of the correction function along a particular exposure vector; wherein the particular exposure vector is a linear element of the feed of the energy beam.
Fockele teaches a method comprising determining the correction parameters based at least in part on a minimum value of the correction function ([0131], “calculating optimum beam source power Qsource for the point P(s) according to the following equation: Qsource=min(Qmax Htotal/αΔt)” Sparks teaches calculating an optimal value of energy beam from the minimum value of function (Qmax Htotal/αΔt) for point P along the path of beam application. Since the correction parameters can be determined from the optimal value of energy beam, Fockele teaches a method comprising determining the correction parameters based at least in part on a minimum value of the correction function) along a particular exposure vector; wherein the particular exposure vector is a linear element of the feed of the energy beam ([0011], “calculates optimum beam power for any point P(s) along the additive path”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the correction parameters in Sparks to incorporate a calculation based at least in part on a minimum value of the correction function as taught by Fockele, in order to predict beam power needed for the manufacturing process (Fockele, [0012]).
	Regarding claim 12, Sparks does not teach a method comprising computing the respective workpiece depth available below an energy beam for layers to be processed of the powder bed as a contour function in dependence on the location for the area component of the layer to be solidified.
	Fockele teaches a method comprising computing the respective workpiece depth available below an energy beam for layers to be processed of the powder bed as a contour function in dependence on the location for the area component of the layer to be solidified ([0005], Fockele teaches a geometry description data of workpiece includes the location of irradiation. Since the geometry description data of workpiece inherently include workpiece depth, the respective workpiece depth available below an energy beam for layers to be processed of the powder bed can be computed based on knowing the location of irradiation).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of computing the workpiece depth in Sparks to incorporate a contour function as taught by Fockele, because being able to compute the workpiece depth based on the location of the solidified area helps to produce moulded body in layers using a fine-grained, powdered raw material according to CAD data or geometry description data (Fockele, [0005]).
Regarding claim 14, Sparks does not teach a method comprising, computing the dimension for the reduction of the average power over time introduced by the energy beam per unit of area of the powder bed using a simulation program; deriving the correction parameters from the dimension; and storing the correction parameters with boundary conditions, which apply to the correction, for the manufacturing.
Fockele teaches a method comprising:
computing the dimension for the reduction of the average power over time introduced by the energy beam per unit of area of the powder bed ([0017], “Onto said regions geometrical structures, such as dot or vector structures, can be mapped which can be converted by variable laser power, laser scanning speed or the like during the building process by scanning with the laser beam”; Fockele teaches a method to compute variable laser power, which is equivalent to increase or reduction of the average power over time introduced by the energy beam per unit of area) using a simulation program ([0017], Fockele teaches using a theoretic model to calculate the energy parameters); 
deriving the correction parameters from the dimension ([0017], Fockele teaches using a theoretic model to calculate the energy parameters, which includes the difference between the surrounding region of a voxel, which is a reference point, versus the current irradiation point); 
and storing the correction parameters with boundary conditions, which apply to the correction, for the manufacturing ([0017], Fockele teaches a theoretic model to calculate the energy parameters, in which the calculation is within a defined, three-dimensional, immediate surrounding region of the voxel or irradiation point; [0025], “it is thus possible for each volume element assigned to an irradiation point of the moulded body to be produced to store a dataset for irradiation parameters in the memory of the processing computer”; [0008], “The irradiation parameters include e.g. the laser power, laser modulation, focusing and/or the scanning speed of the laser beam.”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of computing the dimension for the reduction of the laser’s average power over time in Sparks to incorporate the method as taught by Fockele, because being able to compute the reduction of energy beam’s power per unit area using a simulation program helps to produce moulded body in layers using a fine-grained, powdered raw material according to CAD data or geometry description data (Fockele, [0005]).
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0059352 (“Sparks”) in view of US Pub. No. 2014/0332507 (“Fockele”), US Patent No. 5,432,704 (“Vouzelaud et al.”), and US Pub. No. 2021/0129226 (“Ploshikhin”), as applied in claim 9, further in view of US Patent No. 10981322 (“Paternoster”).
	Regarding claim 13, Sparks does not teach a method comprising, determining the dimension for the reduction of the average power over time introduced by the energy beam per unit of area of the powder bed by producing a test specimen; deriving the correction parameters from the dimension; and storing the correction parameters with boundary conditions, which apply to the correction, for the manufacturing.
	Paternoster teaches a method comprising determining the dimension for the reduction of the average power over time introduced by the energy beam per unit of area of the powder bed by producing a test specimen (Col. 4, line 61-64; Paternoster teaches determining the heat introduction by laser power per unit area from the parameters produced by test specimen).
	Paternoster does not teach a method comprising deriving the correction parameters from the dimension and storing the correction parameters with boundary conditions, which apply to the correction, for the manufacturing.
Sparks and Paternoster are considered to be analogous to the claimed invention because they are in the same field of additive manufacturing process. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method to calculate the reduction of the energy beam’s average power over time in Sparks to incorporate the method of producing a test specimen as taught by Paternoster, because by producing a test specimen, the heat introduction per unit area follows during the predetermined period may be determined empirically by pre-tests at parts or test specimen (Paternoster, Col. 6, line 61-64).
Fockele teaches a method comprising deriving the correction parameters from the dimension ([0017], Fockele teaches using a theoretic model to calculate the energy parameters, which includes the difference between the surrounding region of a voxel, which is a reference point, versus the current irradiation point) and storing the correction parameters with boundary conditions, which apply to the correction, for the manufacturing ([0017], Fockele teaches a theoretic model to calculate the energy parameters, in which the calculation is within a defined, three-dimensional, immediate surrounding region of the voxel or irradiation point).
Paternoster and Fockele are considered to be analogous to the claimed invention because they are in the same field of additive manufacturing process. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method to calculate the reduction of the energy beam’s average power over time in Paternoster to incorporate calculating correction parameter from the reduction dimension and storing the calculated correction parameters with boundary conditions as taught by Fockele, because being able to compute the reduction of energy beam’s power per unit area and storing the data help to produce moulded body in layers using a fine-grained, powdered raw material according to CAD data or geometry description data (Fockele, [0005]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,432,704 (“Vouzelaud et al.”) in view of US Pub. No. 2014/0332507 (“Fockele”), further in view of US Pub. No. 2021/0129226 (“Ploshikhin”).
	Regarding claim 15, Vouzelaud et al. teaches a computer program product (Col. 10, line 28, “a computer program”) for manufacturing a work piece (Abstract, “an object having a desired profile”), the product including a set of instructions stored in a non-transitory medium (Col. 18, line 61, “workstation 54”) and when executed by a processor (Col. 18, line 43, “microprocessor”), causing the processor to:
 receive a data set describing a geometry of a workpiece to be manufactured (Col. 1, line 19-24, “If the computer system constructs and stores all the geometric information of the boundary surfaces of the object, then it is called a solid modeling system with boundary representation.”; Col. 3, line 60, “a method of modeling an object … that depends on the knowledge of the local geometry”); 
compute the respective workpiece depth available below the energy beam as a contour function in dependence on the location for the area component to be solidified of a respective layer of a powder bed (Col. 17, line 37-38, “the thickness ∆Zi+1 is a function F2 of the geometry, the location of the current slice Zi, and the control geometrical error”; In Fig. 7, Vouzelaud et al. teaches calculating the cumulative workpiece volume Zi+1=Zi+∆Zi+1. Since ∆Zi+1 can be written as a contour function F2 of the geometry, the location of the current slice Zi, and the control geometrical error, the cumulative workpiece volume Zi+1 can be written as a contour function of the geometry, the location of the current slice Zi, and the control geometrical error); 
Vouzelaud et al. does not teach a method wherein the average power over time introduced per unit of area of the powder bed is reduced by applying one of increasing a feed rate of the energy beam on the powder bed; and maintaining an irradiation pause between traveling along one exposure vector and traveling along an adjacent exposure vector, wherein the exposure vectors each describe parts of the path which the energy beam travels along to solidify the powder bed.
Fockele teaches a method (Abstract, “a method for producing a moulded body by building up layers of powdered material”) wherein the average power over time introduced per unit of area of the powder bed is reduced by increasing a feed rate of the energy beam on the powder bed ([0044], “Irradiation parameters, such as… the scanning speed of the laser beam 24 can be controlled by means of the control apparatus 28. By modulating at least one of these irradiation parameters…the energy application of the laser beam per unit of time into the respectively irradiated layer of powder at the beam point of impact, i.e. the respective irradiation point, can be changed according to a desired irradiation strategy.” Fockele teaches controlling a laser power during an additive layer process by controlling scanning speed of the laser power).
Vouzelaud et al. and Fockele are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing process. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify controlling the energy beam power introduced on the powder bed in Vouzelaud et al. to incorporate increasing a scanning rate of the energy beam on the powder bed as taught by Fockele, in order to better control the melting process (Fockele, [0044]).
Vouzelaud et al. also does not teach planning a set of exposure vectors for each of the plurality of layers, wherein each exposure vector describes a path along which the energy beam travels to solidify material to form the respective layer and determining a distance between a position of the energy beam along each exposure vector and a boundary of a perimeter of the respective layer. Sparks also does not teach reducing an average power over time introduced by the energy beam per unit of area of the powder bed in dependence on the distance between the position and the boundary of the perimeter.
Ploshikhin teaches an additive manufacturing method (Abstract), comprising planning a set of exposure vectors for each of the plurality of layers, wherein each exposure vector describes a path along which the energy beam travels to solidify material to form the respective layer (Fig. 2, [0137], “The laser delivers a laser beam 50, which in this example is directed by a scanner 60. A component layer Li  is divided into segments, of which only one is shown and is provided with the reference numeral 30. The segment 30 in this example comprises five scanning vectors 40.”) and determining a distance between a position of the energy beam along each exposure vector and a boundary of a perimeter of the respective layer ([0071], “in a respective segment an edge of this segment of which the normal vector has the smallest deviation from the reference direction of the gradient of the local heat dissipating capability is determined as the normal vectors of the other edges of this segment, and the scanning vectors are laid out parallel to this edge, preferably equidistantly” Ploshikhin teaches the scanning vectors are laid out parallel to the edge of the uppermost layer equidistantly, which necessitates determining the distance between a position of the energy beam along each exposure vector and a boundary of a perimeter of the uppermost layer). 
Ploshikhin also teaches reducing an average power over time introduced by the energy beam per unit of area of the powder bed in dependence on the distance between the position and the boundary of the perimeter ([0008], “the amount of energy or heat is introduced by means of a scanning strategy… The scanning strategy comprises a scanning pattern.”; [0012], “he division of a component layer into segments and/or the time sequence of the creation of individual segments and/or the layout of the scanning vectors within a segment and/or the time sequence of the scanning vectors within a segment in the creation of respective segmented component layers (Li, Lk) takes place on the basis of a determined local heat dissipating capability”; [0141], “The outer boundary of the component layer Li, which lies on the outer surface 2, is indicated by the reference numeral 3. The surface 2 forms a downward barrier to the free flow of the heat (counter to the building-up direction z). The closer to the boundary 3 in the component layer Li, the more the heat accumulates, and the lower the heat dissipating capability. In the middle region (within the diameter d2), the downward heat flux is not prevented.” Ploshikhin teaches the energy input introduced by laser beam, which is referred to as scanning strategy, is dependence on scanning pattern, which is dependence on local heat dissipating capability. The local heat dissipating capability is dependence on the scanning location and its distance from the boundary of the built layer).
Vouzelaud et al. and Ploshikhin are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing process. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify controlling the energy beam power introduced on the powder bed in Vouzelaud et al. to incorporate determining the distance from the scanning location to the boundary of the built layer as taught by Ploshikhin, in order to reduce local overheating (Ploshikhin, [0010]).


Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1754


/LEITH S SHAFI/Primary Examiner, Art Unit 1744